DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US Pub. No. 2005/0057929 A1).
As to claim 1, Yano et al. teaches a light emitting diode assembly comprising: a supporting base (#40 in Fig. 17 and in ¶ [0086]); a circuit board (#41 in Fig. 17 and in ¶ [0086]) mounted on the supporting base; a plurality of light emitting diodes (#12 in Fig. 17 and in ¶ [0086], plurality in at least Fig. 9, see also “LEDs” in ¶ [0107]); a first illumination strip including (i) a first set of the plurality of light emitting diodes arranged in a first row along the circuit board (at least Fig. 9, 10, 12 and 13 show at least one row of 10a and at least one row of 10b) and (ii) a first phosphor layer formed over the first set of the plurality of light emitting diodes(#13 in Fig. 17, 13a or 13b in ¶ [0114]); a second illumination strip including (i) a second set of the plurality of light emitting diodes arranged in a second row along the printed circuit board (at least Fig. 9, 10, 12 and 13 show at least one row of 10a and at least one row of 10b), and (ii) a second phosphor layer formed over the second set of the plurality of light emitting diodes (#13 in Fig. 17, 13a or 13b in ¶ [0114]); and an insulation layer (#45 in Fig. 17 and in ¶ [0087]) formed between the printed circuit board and the plurality of light emitting diodes (at 
Yano is not explicit about the circuit board being a printed circuit board. However, the substitution of a more traditional circuit board for a printed circuit board is well known in the art for the advantage of miniaturization and ease of manufacturing among other motivations. Thus, it would have been obvious to one of ordinary skill in the art to use a printed circuit board for the circuit board in the Yano device since the substitution of printed circuit boards over time is well known in the art and provides advantages such as miniaturization and ease of manufacturing.
As to claims 2-4, Yano teaches the ability to operate the first set of light emitting diodes separately from the second set of plurality of light emitting diodes, activating and deactivating them as desired (¶ [0067], [0068]). Yano is not particular about the color temperature of the assembly during operation. However, Yano does teach that one set of LEDs is set to have a relatively low color temperature and the other set at a relatively high color temperature. Yano teaches these to be a bulb color and the other to be neutral white in temperature (¶ [0105]). Examiner notes that while these are not exactly the numbers, they roughly correlate to color 
As to claims 15-18, these claims represent the generic method steps of the device claims rejected above. There are therefore similarly rejected, with the citations and motivations made in claims 1-4.
As to claim 23, Yano et al. teaches a light emitting diode assembly comprising: a supporting base (#40 in Fig. 17 and in ¶ [0086]); a circuit board (#41 in Fig. 17 and in ¶ [0086]) mounted on the supporting base; a plurality of light emitting diodes (#12 in Fig. 17 and in ¶ [0086], plurality in at least Fig. 9, see also “LEDs” in ¶ [0107]) arranged along the circuit board; a first linear array including a first set of the plurality of light emitting diodes, and a second linear array including a second set of the plurality of light emitting diodes (at least Fig. 9, 10, 12 and 13 show at least one linear array of 10a and at least one linear array of 10b); an insulation layer (#45 in Fig. 17 and in ¶ [0087]) formed between the printed circuit board and the plurality of light emitting diodes (at least in that the insulation layer is formed above the circuit board but below the LEDs in Fig. 17); a first phosphor layer formed over the first set of the plurality of light 
Yano is not explicit about the circuit board being a printed circuit board. However, the substitution of a more traditional circuit board for a printed circuit board is well known in the art for the advantage of miniaturization and ease of manufacturing among other motivations. Thus, it would have been obvious to one of ordinary skill in the art to use a printed circuit board for the circuit board in the Yano device since the substitution of printed circuit boards over time is well known in the art and provides advantages such as miniaturization and ease of manufacturing.


Claims 5-8, 10, 13, 14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US Pub. No. 2005/0057929 A1) in view of Gray (US Pub. No. 2010/0232144 A1) in view of Cercone (US Pub. No. 2013/0200818 A1).

It would have been obvious to one of ordinary skill in the art to include a lighting device like that of Yano which includes a plurality of LEDs in to the device taught by Gray so as to serve as a housing for Yano or to provide added functionality such as color temperature control to the device of Gray.
Gray is still silent about the second housing being pivotably secured.
However, in the same field or endeavor, Cercone teaches a second housing (#28 in Fig. 3 and in ¶ [0057]) separate from a first housing containing an elongated illumination strip (#54 in 
Cercone teaches adding the ability to rotate the lighting device in order to satisfy a desire for being able to directionally control the light output by a lighting fixture (¶ [0007]).
It would have been obvious to one of ordinary skill in the art to include the features, or similar features, taught by Cercone into the device taught by Gray in order to satisfy a desire for being able to directionally control the light output by a lighting fixture.

    PNG
    media_image1.png
    822
    896
    media_image1.png
    Greyscale


As to claim 7, Cercone teaches the at least one electrical component includes electrical wiring with (i) a female electrical connector extending through a first one of the end caps, and (ii) a male electrical connector extending through a second one of the end caps (#105, #107 and in ¶ [0037]). 
As to claim 8 (as interpreted), Yano teaches each one of the first set of the plurality of light emitting diodes is positioned equidistant to each other along the first illumination strip, and each one of the second set of the plurality of light emitting diodes is positioned equidistant to each other along the second illumination strip (Fig. 12, or 29A-D all show equidistant diodes in at least a first and second row).
 (i) a first row of a first portion of the plurality of light emitting diodes positioned equidistant to each other along the illumination strip, and (ii) a second row of a second portion of the plurality of light emitting diodes positioned equidistant to each other along the illumination strip (Fig. 12, or 29A-D all show equidistant diodes in at least a first and second row). 

As to claim 13, Gray teaches the first housing includes an access port defined by the first side wall, the second side wall, and the pair of end walls, and the access port is operable to be closed by a removable access panel (#39 in Fig. 3 and in ¶ [0028]). The motivation to combine is the same as in claim 5.
As to claim 14, Cercone teaches, the second housing is operable to (i) rotate relative to the first housing about an axis of rotation, and (ii) allow a user to selectively direct light emitted from the plurality of light emitting diodes in one of a plurality of directions relative to the first housing by rotating the second housing (Fig. 4-6). 
As to claims 19-22, these claims represent the generic method steps of the device claims rejected above. There are therefore similarly rejected, with the citations and motivations made in claims 5-10, 13 and 14.

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
The Applicant has argued to following:
1. Yano fails to teach or suggest a device with “a first row” and “a second row” and an arrangement of outer LEDs and inner LEDs is clearly not the same as “a first illumination strip including…a first row... [and] a second illumination strip including…a second row.
only a first row of LEDs and only a second row of LEDs, their claims will need to be amended to make that clear. As they currently stand, Applicant’s claims are written as comprising claims in that they do not exclude a device which contains more than just a first set of LEDs in a first row and a second set of LEDs in a second row.
2. The Examiner fails to consider Yano in its entirety, including disclosures that teach away from the claims. The Examiner improperly attempts to rely on only a portion of the outer LEDs 10a and a portion of the inner LEDs 10b, in violation of MPEP 2141.
While this argument has been fully considered it is not persuasive. The entire prior art reference was considered. It does not teach away from the claim language. Instead, as discussed above, it teaches the claimed limitations as well as additional structure. If the Applicant wants to overcome the rejection, the Applicant will need to amend to narrow the claim scope to prevent prior art like that of Yano.
3. Modification of Yano would render it unsatisfactory for its intended purpose.
Without conceding to the Applicant’s remarks in this section, the Examiner notes that they are moot. Yano does not need to be modified in order to meet the disputed claim language. Yano does not need to be modified to include “a first row” and “a second row” 
4. Yano fails to teach or suggest “a three-way switch.” A person of ordinary skill in the art would readily understand that a dimmer merely controls the intensity of light output of the lamp. A dimmer that controls the intensity of light output of a lamp is clearly not the same as “a three way switch” which can activate and deactivate the first and second illumination strips independently.
While the Examiner recognizes that the term “a three-way switch” is not explicitly disclosed in the Yano device, it is the Examiner’s position that the dimmer switch of Yano is fully capable of performing the functions of the Applicant’s switch and is thus a three-way switch. 
The Applicant alleges that one of ordinary skill in the art would clearly not see the dimmer switch of Yano to be a three-way switch but provides no support for who one of ordinary skill in the art is or why they would interpret the dimmer switch of Yano to not be a three-way switch. Without that support, the Applicant’s argument cannot be found persuasive at this time. The Examiner suggests looking to related prior art to give additional color to what a dimmer switch means to one of ordinary skill in the art:
Osborn (US Pub. No. 2009/0086485 A1): ¶ [0056] discusses that a dimmer controls both brightening/dimming as well as on/off.
Smith et al. (US Pub. No. 2006/0262523 A1): ¶ [0033] discusses a lamp with two types of LEDs which are operable by a user to have different intensity levels. It discusses adjusting intensity of only one type of LED at a time, switching power on or off for only one type of LED at a time, and vice versa. In order to accomplish this, a dimmer switch is used that can perform all 
Yano teaches a dimmer switch. Applicant agrees that the switch is for independently “controlling the amount of light emitted” from each LED group. From the evidence above, one of ordinary skill in the art would understand “controlling the amount of light emitted” to not only included dimming functions but also include controlling the on/off function of the LEDs. Turning the LEDs on an off is the epitome of “controlling the amount of light emitted.”
5. A person of ordinary skill in the art would never modify Yano to include a three-way switch because such would render Yano unsatisfactory for its intended purpose. The intended purpose of Yano is to reduce the glare produced by LED lamps. A person of ordinary skill in the art would never modify Yano to include a three-way switch operable to activate the outer LEDs and deactivate the inner LEDs because it would destroy the intended purpose of Yano.
Without conceding to the Applicant’s remarks in this section, the Examiner notes that they are moot. Yano does not need to be modified in order to meet the disputed claim language. However, in the event that Yano did need to be modified, one of ordinary skill in the art would absolutely modify Yano. Modifying Yano to include even more functionality would not destroy the intended purpose of Yano, it would only enhance the user’s ability to customize their lighting for purposes of glare reduction and beyond. 
6. Claim 10 states that “a phosphor layer substantially encompasses the first set of the plurality of light emitting diodes.” A plurality of phosphor layers, each phosphor layer covering a single LED bare chip, is clearly not the same as a single phosphor layer covering a plurality of LEDs.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875